UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-8016



LARRY WILLIAMS,

                                             Petitioner - Appellant,


          versus


CAROFLINA F. WILLIAMS; THOMAS COOPER, Jr.,
Judge; WILLIAM H. CHANDLER; HARRY L. DEVOE,
JR.; NFN SHULER; GORDON B. JENKINSON; DAVID
SPENCER; HENRY D. MCMASTER,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-04-22296-3-24)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Larry Williams seeks to appeal the district court’s order

accepting     the   magistrate   judge’s   recommendation    and   denying,

without prejudice, his petition filed under 28 U.S.C. § 2254 (2000)

as successive.       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.            28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).    A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.          See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have   independently   reviewed   the   record    and   conclude   that

Williams has not made the requisite showing.          Accordingly, we deny

a certificate of appealability and dismiss the appeal.              We deny

Williams’ motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED


                                   - 2 -